In the examination of the record, we discover that it makes no mention of the arraignment of the prisoners, nor of their putting in any pleas to the charge preferred in the bill of indictment. This omission may result from the inadvertence of the clerk to make the proper entry upon his record, or in making out the transcript therefrom, and presents a proper case for the award of the certiorari — the course pursued in State v. Craton, 28 N.C. 164, (572) for the correction of the name of the judge who tried the cause in the court below.
If the fact be that there was no arraignment, no opportunity afforded the prisoners to plead, and no pleas put in to make an issue for the jury, their verdict is a nullity as well as the judgment rendered thereon. *Page 438 
In this aspect of the case, and as the prisoners ask it, we shall direct the issuing of the certiorari, to the end that such corrections may be made in the superior court as are necessary to make the record truthful, of which the court has the undoubted power, as declared by Chief Justice RUFFIN in the case referred to, and that a transcript thereof be sent to this court.
PER CURIAM.                                 Motion allowed.
Cited: S. v. Surles, 117 N.C. 723; S. v. Sandlin, 156 N.C. 627.